                     IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                 No. 2:20-CV-00014-D
 Angela Felton & Arthur Felton,

                         Plaintiffs,

 v.                                                                      Order

 Albemarle Regional Health Services, et
 al.,
                    Defendants.

       Plaintiffs Angela and Arthur Felton ask the court to compel the defendants to participate

in a Rule 26 discovery conference. D.E. 40. This motion is premature.

       After the court dismissed the Feltons’ original complaint without prejudice, D.E. 35, they

informed the court that they wished to file an amended complaint, D.E. 36. As more than 21 days

have passed from both the service of the original complaint and the defendants’ filing their motions

to dismiss, the Feltons may only amend their complaint with leave of court. Fed. R. Civ. P. 15(a).

       The court has not yet ruled on their motion. If the court allows the amendment, the

defendants can respond, either by answering the complaint or moving to dismiss it. Id. Whether it

is appropriate for the court to require a Rule 26(f) conference will depend on the court’s ruling on

the motion to amend and the defendants’ response to the amended complaint.

       Thus, the court, in its discretion, denies the motion to compel a Rule 26(f) conference. D.E.

40. If the court allows the motion to amend, it will set a deadline for the court to the parties to hold

a Rule 26(f) conference after the later of the filing of the defendants’ answer or the resolution of

any motion to dismiss.

Dated: July 7, 2020

                                               ______________________________________
                                               ROBERT T. NUMBERS, II
                                               Robert
                                               UNITEDT.  Numbers,
                                                       STATES      II
                                                              MAGISTRATE    JUDGE
                                               United States Magistrate Judge



            Case 2:20-cv-00014-D Document 43 Filed 07/07/20 Page 1 of 1
